Case 2:20-cv-06570-PSG-MRW Document 2 Filed 07/23/20 Page 1 of 2 Page ID #:76



  1

  2

  3

  4

  5

  6

  7

  8                                  UNITED STATES DISTRICT COURT

  9                                 EASTERN DISTRICT OF CALIFORNIA

 10

 11    FERNANDO M. NUNEZ,                                      1:20-cv-00994-SKO (HC)
 12                        Petitioner,
                                                               ORDER TRANSFERRING CASE TO THE
 13            v.                                              UNITED STATES DISTRICT COURT FOR
                                                               THE CENTRAL DISTRICT OF CALIFORNIA
 14    UNITED STATES OF AMERICA, et al.,
 15                        Respondent.
 16

 17           Petitioner, a federal prisoner proceeding pro se, has filed a habeas corpus action pursuant to

 18   28 U.S.C. § 2241 and has paid the filing fee.

 19           The federal venue statute requires that a civil action, other than one based on diversity

 20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants

 21   are residents of the State in which the district is located, (2) a judicial district in which a substantial

 22   part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

 23   that is the subject of the action is situated, or (3) if there is no district in which an action may

 24   otherwise be brought as provided in this section, any judicial district in which any defendant is

 25   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 26           In this case, the petitioner is challenging a conviction from the Eastern District of North

 27   Carolina. “Generally, motions to contest the legality of a sentence must be filed under § 2255 in

 28   the sentencing court, while petitions that challenge the manner, location, or conditions of a
                                                           1
Case 2:20-cv-06570-PSG-MRW Document 2 Filed 07/23/20 Page 2 of 2 Page ID #:77



  1   sentence's execution must be brought pursuant to § 2241 in the custodial court.” Hernandez v.

  2   Campbell, 204 F.3d 861, 864 (9th Cir. 2000). Nevertheless, a federal prisoner may file a habeas

  3   corpus petition pursuant to § 2241 where his remedy under § 2255 is "inadequate or ineffective to

  4   test the legality of his detention." 28 U.S.C. § 2255. In this case, Petitioner contends that his remedy

  5   under § 2255 is inadequate or ineffective and he seeks to invoke the savings clause. Therefore, the

  6   petition should have been filed in the custodial court. Since Petitioner was incarcerated at the

  7   United States Penitentiary in Lompoc, California, at the time he filed his petition, the proper venue

  8   is the United States District Court for the Central District of California. In the interest of justice, a

  9   federal court may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. §

 10   1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 11            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States

 12   District Court for the Central District of California.

 13
      IT IS SO ORDERED.
 14

 15   Dated:     July 22, 2020                                       /s/   Sheila K. Oberto               .
                                                           UNITED STATES MAGISTRATE JUDGE
 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                          2
